Citation Nr: 1813151	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-04 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Whether a separate compensable rating for right shoulder disability, in addition to the 40 percent disability rating for right shoulder disability already compensated under Diagnostic Code 5201, is appropriate under Diagnostic Code 5202. 

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney
		

WITNESSES AT HEARING ON APPEAL

The Veteran, spouse, and son 


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1992 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the RO in Indianapolis, Indiana.  The Veteran testified from Indianapolis, Indiana, at a July 2016 Board Videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.

This case was previously before the Board in November 2016, where the Board applied the most favorable rating criteria by changing the Diagnostic Code to 5201 to allow for a higher rating, rated the entire right shoulder disability as it limited right shoulder motion, and granted the maximum schedular 40 percent rating under Diagnostic Code 5201 to maximize benefits for the Veteran.  The November 2016 Board decision also remanded the issue of entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

In a Joint Motion for Partial Remand (JMR) filed with the Clerk of the U.S. Court of Appeals for Veterans Claims (Court), the Veteran's attorney did not disagree with the Board's November 2016 favorable findings of fact supporting the grant of the higher 40 percent rating, the Board's alternative use of Diagnostic Code 5201 to rate the right shoulder disability, the Board's analysis of right shoulder disability and functional impairment to more nearly approximate the 40 percent criteria under Diagnostic Code 5201, or any aspect of the Board's analysis toward the grant of the 40 percent rating under Diagnostic Code 5201, including the Board's application of additional limiting factors under 38 C.F.R. §§ 4.40, 4.45, and 4.59 that cause additional limitation of motion of the shoulder to reach the higher 40 percent rating, or the Board's extraschedular referral analysis and non-referral decision.  The JMR expressly stated that the "parties do not wish to disturb the Board's award of a 40% rating from April 9, 2010, as it was a favorable finding, which is beyond the Court's jurisdiction to disturb."  

Notwithstanding full agreement with the Board's decision to grant the most favorable 40 percent rating in order to maximize benefits for the Veteran, and with the Board's use of Diagnostic Code 5201 to do so, the Veteran's attorney appealed to the Court, contending only that the Board "failed to consider a separate rating under" Diagnostic Code 5202, and failed to consider whether SMC was reasonably raised by the record.  In a July 2017 Order, the Court's Clerk accepted the JMR in which the parties (Veteran's attorney and VA General Counsel) agreed that the Board should consider and address whether a separate rating was appropriate under Diagnostic Code 5202 (for recurrent dislocation), and whether the Veteran is entitled to SMC based on the need for the aid on attendance of another due to service-connected disabilities.    

This Board decision fully complies with the basis of the partial JMR to consider and address whether a separate disability rating (in addition to the 40 percent disability rating granted under Diagnostic Code 5201) is appropriate under Diagnostic Code 5202.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).  Because the ordered development for the remanded issue of entitlement to a TDIU is in progress, but has not yet been completed, that issue remains in remand status, and will not be addressed in this decision.  The issue of SMC based on the need for regular aid and attendance is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In the November 2016 decision, the Board granted a 40 percent (maximum) schedular disability rating for all symptoms and impairment of the service-connected right shoulder disability, including limitation of motion due to pain and functional limitation and limitations of motion due to dislocations, under Diagnostic Code 5201.  

2.  A separate compensable rating under Diagnostic Code 5202 (in addition to the 40 percent rating under Diagnostic Code 5201) for right shoulder disability would compensate the Veteran twice for the same right shoulder symptoms including pain, limitation of motion due to pain and dislocations, and functional impairment. 

3.  The 40 percent rating assigned under Diagnostic Code 5201 is the most favorable disability rating for the Veteran's service-connected right shoulder disability; alternative use of Diagnostic Code 5202 or any other rating criteria to rate the right shoulder disability would not produce a higher rating percentage than 40 percent.   


CONCLUSIONS OF LAW

1.  A separate compensable rating for right shoulder disability under Diagnostic Code 5202 (in addition to the 40 percent rating under Diagnostic Code 5201) is precluded because it would constitute prohibited pyramiding of compensation.  
38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5202 (2017).

2.  The criteria for a higher rating than 40 percent for right shoulder disability are not met under any other potentially applicable rating criteria than Diagnostic Code 5201.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-5203 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

No Further Notice or Assistance Required

In this case, the Board's November 2016 decision found that any duty imposed on VA, including the duties to assist and to provide notification, had been met.  This finding was not raised or challenged before the Court, and was not subject of the JMR and Court order, so is not at issue.  The remaining question remanded to the Board by the JMR is an ancillary question of whether, in addition to the 40 percent maximum schedular rating provided for the right shoulder disability under Diagnostic Code 5201, a separate rating is appropriate under Diagnostic Code 5202.  The evidence that is of record was not in dispute; therefore, no further notice or assistance is required to provide the reasons and bases discussion that the JMR requested regarding the ancillary separate rating question.

Procedural Context for November 2016 Board Decision

The Veteran was rated 20 percent disabled for recurrent dislocation of the right shoulder under Diagnostic Code 5203 from May 1992 until April 9, 2010.  Effective retroactively to April 9, 2010, this 20 percent rating under Diagnostic Code 5203 was discontinued in favor of the 40 percent rating under Diagnostic Code 5201 (when the November 2016 Board decision to grant 40 percent was implemented by the RO in a January 2017 rating decision).  The previous 20 percent disability rating under Diagnostic Code 5203, which was granted by Board decision in February 1994, was based on findings that the Veteran had preexisting right shoulder injuries due to boxing and wrestling, with re-injury doing yard work, which included a history of dislocations and treatment, that such impairment had largely resolved when he entered active service, and that the preexisting right shoulder disability worsened during (was aggravated by) by service, as indicated by shoulder pain, dislocations, instability, and limitation of motion.  The 20 percent rating under Diagnostic Code 5203 (implemented in a February 1994 rating decision) considered the impairments of shoulder pain, dislocations, instability, and limitation of motion.  The dislocations were rated under Diagnostic Code 5203 as nonunion with loose movement (20 percent rating criteria) as analogous to impairment of the clavicle or scapula.  

During the recent period of increased rating that began April 9, 2010 (until the November 2016 Board decision), while the issue of higher rating for right shoulder disability was on appeal, and the Veteran was only rated under Diagnostic Code 5203 at 20 percent for right shoulder disability manifesting primarily as right shoulder dislocations, in a July 2016 rating decision, the RO granted a separate 10 percent rating under Diagnostic Code 5301 for what it characterized as trapezoid dysfunction (associated with the service-connected recurrent dislocation of the right shoulder), effective from November 23, 2015.  The 10 percent rating under Diagnostic Code 5301 was for "moderate" muscle disability (Muscle Group I), which the July 2016 rating decision specifically found caused limitation of motion by affecting upward rotation of scapula and elevation of the arm above shoulder level.  The RO noted that "moderate" muscle disability encompasses lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles, consistent complaint of one or more of the cardinal signs and symptoms of muscle disability (loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement). 

The July 2016 RO rating decision to assign a separate 10 percent rating for muscle injury under Diagnostic Code 5301 (from November 23, 2015), which rating was based primarily on limitation of motion (affected upward rotation of scapula and elevation of the arm above shoulder level).  In light of the actions resulting from this Board decision that direct the RO to discontinue the 10 percent rating under Diagnostic Code 5301, the Board does not now need to reach the question of whether the RO's July 2016 assignment of a separate rating of 10 percent under Diagnostic Code 5301 violated the rule against pyramiding (38 C.F.R. § 4.14) by compensating twice for the same functional limitations -- due to pain under Diagnostic Code 5301 (which was based on painful limitation of upward rotation of scapula and elevation of the arm above shoulder level) and shoulder limitations compensated under Diagnostic Code 5203 (which had been granted based on findings of aggravation by service manifested by shoulder pain, dislocations, instability, and limitation of motion).  As the 20 percent rating under Diagnostic Code 5203 is rated primarily on dislocations, while Diagnostic Code 5301 rates primarily on limitation of motion, and in light of the Board's order herein for the RO to discontinue use of separate rating under Diagnostic Code 5301, at this time, the Board will suspend the question of whether the RO's July 2016 assignment of separate ratings for right shoulder disability under Diagnostic Codes 5203 and 5301 involved prohibited pyramiding (compensating twice for painful motions and limitation of function due to pain and dislocations).  

At the time of the July 2016 RO decision, which was made during the pendency of appeal for higher rating for right shoulder disability, the Board had not yet issued the November 2016 Board decision comprehensively rating all aspects of the right shoulder disability under one Diagnostic Code (5201).  As the July 2016 RO rating decision action was taken prior to the November 2016 Board decision (changing Diagnostic Code to 5201 and granting a higher rating of 40 percent for all right shoulder disability in order to maximize benefits), the RO's actions in July 2016 in assigning separate ratings under Diagnostic Codes 5203 and 5301 for right shoulder impairments were not yet under the retroactive effect of the later November 2016 Board decision.  

When the Board later issued the November 2016 decision finding that all right shoulder disability is encompassed by the maximum 40 percent schedular disability rating under Diagnostic Code 5201, because the Board's grant of increased rating and change of diagnostic criteria was effective from April 9, 2010, as explained further below, the Board decision had retroactive effect on the July 2016 RO decision.  The retroactive effect of the Board's November 2016 decision required necessarily that the RO (in the January 2017 implementing decision) discontinue the use of both prior ratings - under Diagnostic Code 5203 and Diagnostic Code 5301 - when it implemented the November 2016 Board decision grant of 40 percent rating for all right shoulder disability under Diagnostic Code 5201.  Once the RO discontinues the use of the separate rating under Diagnostic Code 5301 when it completes implementation of the Board's November 2016 decision (as further instructed in the REMAND section below), any question of pyramiding in the July 2016 rating decision assignment of separate ratings under both Diagnostic Code 5203 and 5301 will be rendered moot.    

What the November 2016 Board Decision Decided

The partial JMR did not disagree with Board's use of Diagnostic Code 5201 in the November 2016 decision to grant the maximum 40 percent schedular disability rating under 5201; instead, the partial JMR only agreed that the Board should consider and address whether a separate (i.e., additional) disability rating under Diagnostic Code 5202 for right shoulder disability was appropriate.  

In the November 2016 decision, the Board found that the "right shoulder disability" (without limitation, and not limited only to limitation of motion) was being rated, that the Board was granting the maximum schedular 40 percent rating under "the most applicable" diagnostic code (reflecting that the Board considered alternative diagnostic code rating criteria rather than additional rating criteria), and that the Board's grant of the maximum 40 percent rating was for the Veteran's "shoulder disability" (the entire shoulder disability, rather than a specific limitation, finding, or symptom), and the 40 percent rating was for the entire rating period on appeal from April 9, 2010 (reflecting that the 40 percent rating would be the only and maximum rating for the right shoulder disability, notwithstanding other disability ratings that had already been assigned under other diagnostic codes).  In the procedural explanation of the case, the November 2016 Board decision found that a waiver of RO consideration of additional evidence was unnecessary because the Board was granting the highest possible schedular disability rating; had there been "separate" ratings available that had not already been granted, the Board would not have found that RO waiver was not necessary.  

The finding of fact and the reasons and bases discussion in the November 2016 Board decision reflect the finding that the entire service-connected right (major) shoulder disability was being rated, rather than a rating only on limitation of motion, and that all the right shoulder disability (which involves limitation of motion and dislocations that impair movement) had more nearly approximated arm motion limited to 25 degrees from the side.  

The November 2016 Board decision noted that the Veteran's right shoulder disability had been rated for the entire rating period from April 9, 2010 as 20 percent disabling under Diagnostic Code 5203, which was the maximum schedular disability rating for dislocation under Diagnostic Code 5203.  The Board recognized it was rating this same right shoulder disability (that included dislocation) when it decided to change the use of Diagnostic Code from 5203 to 5201 because the dislocations and limitation of motion approximated the criteria for a higher, more favorable rating of 40 percent under the alternative rating criteria of 5201, thus fulfilling the duty to maximize benefits for the Veteran.   

The November 2016 Board decision specifically outlined, considered, and applied the joint rating principles at 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1995), to reach its decision to grant the 40 percent rating under Diagnostic Code 5201.  The additional functional limitation found when the Board applied these rating principles was the very reason the Board granted the maximum 40 percent disability rating under Diagnostic Code 5201 rather than a lower rating; therefore, the Board's grant of a 40 percent rating shows the Veteran received a 20 percent higher rating (higher compensation) for the additional functional impairment of the right shoulder, which included both dislocations and pain, both of which limited right shoulder motion, and both of which have been "compensated" by the additional compensation granted by the higher 40 percent rating under Diagnostic Code 5201.  See Lyles v. Shulkin, No. 16-994 (November 29, 2017) (holding that 38 C.F.R. § 4.14 prohibits compensating a veteran twice for the same symptoms or functional impairment).   

The November 2016 Board decision specifically noted and considered the Veteran's and family members' contentions (including from the July 2016 Board hearing) as to all right shoulder symptoms and functional impairment, including dislocations, in its finding that the right shoulder disability is limited in function to an inability to lift the arm far from the side.  The Veteran reported or testified to chronic worsening pain, the inability to lift the arm from the side, weakness, fatigue, and dislocations.  The Veteran's wife and son testified to the Veteran's chronic right shoulder pain, which impeded the ability to use the right arm, to include lifting, moving, and driving.  Neither at the Board hearing nor in the November 2016 Board decision did the Board segregate the impairing symptoms of the right shoulder disability; rather, all impairment as it functionally limits the right shoulder ability was considered by the Board when granting the higher 40 percent rating under Diagnostic Code 5201. 

The November 2016 Board decision reviewed various VA and private treatment records, which showed right shoulder pain and stiffness, pain aggravated by physical activity, physical limitations, weakness, numbness, popping, and decreased range of motion, decreased strength, and decreased activity, limited ability to reach overhead, and limited ability to lift heavy items and/or perform repetitive tasks.  The November 2016 Board decision considered the Veteran's reported history and examination findings of right shoulder pain that "significantly" limited activity, weakness, flare-ups, limitations of motion, where pain began during motion, motion after repetitions, various movements of the right shoulder that include internal and external rotation, assessment of less movement than normal, weakness, excess fatigability, and pain that included "severe pain," guarding of movements at shoulder level, frequency of episodes of right shoulder recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint, clicking/popping, and decreased range of motion, disturbance of locomotion, recurrent infrequent dislocation of the glenohumeral joint, a history of mechanical symptoms such as clicking and catching, and limited functional ability due to pain and fatigue, right shoulder rotator condition, with positive Hawkins' Impingement test, empty-can test, external rotation/infraspinatus strength test (external rotation against resistance), and lift-off subscapularis test (internal rotation), effect on personal hygiene, assessment of limitation on functional ability during flare-ups, and the presence of a scar.  

The Board considered all these findings and the Veteran's and family members' testimony, and explicitly stated that it was doing so, when it made the findings that include that the right shoulder disability manifested symptoms and functional impairment including chronic pain, pain on movement, weakness, fatigue, and the inability to lift the arm from the side, including during flare-ups -- functional impairments that the Board resolved reasonable doubt in the Veteran's favor (38 C.F.R. §§ 4.3, 4.7) to find more closely approximated arm motion limited to 25 degrees from the side as required for a higher rating of 40 percent under the most favorable Diagnostic Code 5201.  

At the Board hearing, the Veteran indicated to the undersigned Veterans Law Judge that his right shoulder disability had increased in severity so he was seeking "at least" a 30 percent rating for the right shoulder disability.  The Board granted an even higher rating of 40 percent.  Following the Board decision, the Veteran changed representatives, and filed the ensuing JMR seeking additional compensation in excess of the higher 40 percent rating granted by the Board, raising for the first time before the Court a question of separate disability rating for right shoulder disability that was not argued before the Board.  

Necessary Implications of the Board's November 2016 
Grant of 40 Percent Rating under Diagnostic Code 5201

The parties to the JMR, by agreeing with the Board's favorable grant of a 40 percent rating under Diagnostic Code 5201, and explicitly stating to the Court that the parties do not wish to disturb this grant, fully accept all unchallenged findings pursuant to that decision and all necessary implications of the Board's November 2016 decision, including proper implementation of the Board decision.  See Massie v. Shinseki, 25 Vet. App. 123, 131 (2011) (holding that the Board "was entitled to assume that the arguments presented by [an appellant] were limited for whatever reason under the advice of counsel and that those were the theories upon which he intended to rely"), aff'd, 724 F.3d 1325 (Fed. Cir. 2013); Mason v. Shinseki, 25 Vet. App. 83, 95 (2011) (holding that "the Court will not invent an argument for a represented party who had ample opportunity and resources to make that same argument, but, for whatever reason-be it strategy, oversight, or something in between-did not do so").

In this case, the Board's November 2016 decision found that the schedular rating criteria were adequate to rate the right shoulder disability, and, therefore, referral for extraschedular evaluation under 38 C.F.R. § 3.321(b) was not warranted.  This finding was not raised or challenged before the Court, and was not subject of the JMR and Court order, so is not at issue.

The November 2016 Board decision had decided what the disability rating for the entire right shoulder disability should be (40 percent), did so based on all functional impairment shown by the evidence (including right shoulder dislocations and symptoms that impair shoulder motion), selected the Diagnostic Code (5201), which was a change of diagnostic code, and even assigned the effective date (from April 9, 2010).  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence).  

As the November 2016 Board decision made all the essential adjudicative findings, including rating percentage, Diagnostic Code, and effective date, the Board returned the case to the RO for implementation of its decision, which it partially implemented in a January 2017 decision.  The RO did not have the authority to assign a rating contrary to the Board's order, and was required to implement the Board's November 2016 decision, which includes all the rating implications of the 40 percent rating under Diagnostic Code 5201 for all right shoulder disability.  See Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994) (recognizing VA's administrative (RO)-judicial (BVA, appellate) review scheme, which does not permit an inferior adjudicatory tribunal to collaterally review the actions of a superior appellate tribunal). As explained further in this decision, in order to avoid pyramiding under 38 C.F.R. § 4.14, the necessary rating implications of the Board's November 2016 decision to grant a 40 percent rating under Diagnostic Code 5201 include discontinuance of use of shoulder rating under Diagnostic Code 5203 (which the RO implemented in January 2017) and discontinuance of use of separate shoulder rating under Diagnostic Code 5301 (which ancillary action the RO has not yet completed).  

RO Discontinued DC 5203 Rating

In the January 2017 decision by the RO implementing the Board's November 2016 decision, the RO properly discontinued the previous 20 percent rating under Diagnostic Code 5203 in favor of the more favorable 40 percent rating under Diagnostic Code 5201.  The previous 20 percent rating under Diagnostic Code 5203 that was discontinued specifically included rating for shoulder dislocations, but had been granted in 1994 based on findings of aggravation by service manifested by shoulder pain, dislocations, instability, and limitation of motion.  The January 2017 rating decision properly discontinued the 20 percent rating under Diagnostic Code 5203 in favor of the higher rating of 40 percent and implemented the Board's change of Diagnostic Code to 5201; this action reflects that the RO understood that the 40 percent rating under Diagnostic Code 5201 was based on findings of right shoulder dislocations that limit right shoulder motion, such that continuing the 20 percent rating for dislocations would have violated the rule against pyramiding by compensating twice for the same shoulder dislocations.  

The fact that the RO discontinued the lower 20 percent rating under Diagnostic Code 5203 (dislocations) when implementing the higher 40 percent rating under Diagnostic Code 5201 (that includes dislocations that limit motion), shows that the Veteran received additional compensation for the right shoulder disability, including worsened right shoulder dislocations that caused limited motion of the right shoulder, when the grant of the 40 percent rating was implemented by the RO in January 2017.  As the effective date for the 40 percent rating was April 9, 2010, the Veteran was compensated for the worsened dislocations as well as worsened limitation of motion of the right shoulder from April 9, 2010.  See 38 C.F.R. § 4.14; Lyles, No. 16-994. 

RO to Discontinue DC 5301 Rating

As the separate 10 percent rating and compensation under Diagnostic Code 5301 was based on limitation of motion of the right shoulder, in order to fully implement the Board's November 2016 decision, the RO in January 2017, likewise, should have discontinued the use of Diagnostic Code 5301 because the Board's grant of 40 percent rating under Diagnostic Code 5201 explicitly involved rating based on right shoulder limitation of motion (functionally to 25 degrees from the side).  The discontinuance of the separate 10 percent rating under Diagnostic Code 5301 is a necessary implication of the 40 percent rating and the Board's November 2016 decision in order to avoid prohibited pyramiding, that is, to avoid compensating this Veteran twice for the same manifestations of disability (limitation of right shoulder motion).  See 38 C.F.R. § 4.14.  By not discontinuing the separate 10 percent rating under use of Diagnostic Code 5301, the RO has not yet fully implemented the Board's November 2016 decision to grant a 40 percent rating for all right shoulder disability under Diagnostic Code 5201.  Such omission constitutes administrative error in judgment that requires correction.  See 38 U.S.C. § 3012(b)(10) (2012); 38 C.F.R. § 3.500(b)(2) (2017); VAOPGCPREC 2-90.  

As the RO had not fully implemented the Board's November 2016 decision by discontinuing the rating under Diagnostic Code 5301, the Board still has jurisdiction to direct action regarding this ancillary question of proper implementation of the 40 percent rating under Diagnostic Code 5201.  See 38 U.S.C. § 511 (2012) (VA Secretary shall decide all questions of law and fact necessary to a decision); 
38 U.S.C. § 7104 (2012) (the Board has the authority "to decide all questions in a matter").  For this reason, this ancillary question of discontinuance of separate rating under Diagnostic Code 5301 is addressed below in the REMAND instructions to the RO.

Whether a Separate Rating is Appropriate under Diagnostic Code 5202

The JMR asserts that the Board should "consider a separate rating" for right shoulder disability under Diagnostic Code 5202, in addition to the 40 percent rating for right shoulder disability assigned by the Board under Diagnostic Code 5201.  The JMR requests the Board to consider and address whether a separate compensable rating is available under Diagnostic Code 5202.  The JMR references a December 2015 VA examination report that includes findings of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint with "guarding" of movement.  38 C.F.R. § 4.71a.  See July 2017 JMR.  

All of these findings from the December 2015 VA examination that are mentioned in the JMR are listed in the November 2016 Board decision and, as indicated above, were considered by the Board in arriving at the decision to find that all the right shoulder impairment - due to pain and dislocations - caused limitations that more nearly approximated the criteria for the 40 percent rating under Diagnostic Code 5201 by application of joint rating principles at 38 C.F.R. §§ 4.40, 4.45, and 4.59.  As stated above when explaining what the November 2016 Board decision actually found - including the evidence considered, findings of fact, conclusions of law, order, characterization of disability, and necessary implications of the Board's decision language and actions - all the Veteran's right shoulder disability was considered and has been compensated for in the grant of the 40 percent disability rating under Diagnostic Code 5201.  

The Board now finds that a separate compensable rating under Diagnostic Code 5202 for right shoulder disability (in addition to the 40 percent rating under Diagnostic Code 5201 for right shoulder disability) would compensate the Veteran twice for the same right shoulder symptoms including pain, limitation of motion due to pain and dislocations, and functional impairment.  A separate compensable rating for right shoulder disability under Diagnostic Code 5202 (in addition to the 40 percent rating under Diagnostic Code 5201) is precluded because it would constitute prohibited pyramiding of compensation.  38 U.S.C. § 1155; 38 C.F.R. 
§§ 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5202.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  None of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Such overlapping symptoms or impairment constitute pyramiding if a veteran is "compensated" twice for the same symptom or impairment.  See Lyles.

In this case, the Veteran is in receipt of a 40 percent (maximum) schedular disability rating for the right shoulder limitation of motion disability under Diagnostic Code 5201 for motion limited to 25 degrees from the side including due to pain, for the period from April 9, 2010.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5202 for other impairment of the humerus, a 20 percent rating is warranted for malunion of the major humerus with moderate deformity, or for infrequent episodes of recurrent dislocation of the scapulohumeral joint of the major extremity with guarding of movement only at the shoulder level.  A 
30 percent rating is warranted for malunion of the major humerus with marked deformity or frequent episodes of recurrent dislocation with guarding of all arm movements.  A 50 percent rating is warranted for fibrous union of the major humerus.  A 60 percent rating requires nonunion (a false, flail joint) of the major humerus.  An 80 percent rating requires loss of the head of the major humerus (flail shoulder).  38 C.F.R. § 4.71a. 

Initially the Board finds that, in this case, a separate rating under Diagnostic Code 5202 is not available because Diagnostic Code 5201 (under which the Veteran is receipt of the maximum 40 percent disability rating for limitation of motion) and Diagnostic Code 5202 both contemplate ratings based on limitation of motion, which is described as "guarding" in the rating criteria under Diagnostic Code 5202.  "Guarding" is defined as a spasm of muscles to minimize motion or agitation of sites affected by injury or disease.  https://medical-dictionary.thefreedictionary. com/guarding.  Guarding may also be a sign detected during physical pain whereby the patient involuntarily contracts muscles second to pain.  Jonas: Mosby's Dictionary of Complementary and Alternative Medicine. (c) 2005, Elsevier.  All medical definitions of guarding involve the element of minimized or limited motion of the affected area due to injury or disease.  Separate ratings for limitation of motion, which in this case factually involves limitation of motion due to pain and dislocations, and the same dislocations that result in pain and limitation of motion (by "guarding") are identical symptoms and functional limitations, for which the Veteran has been compensated under the 40 percent rating; therefore, rating the same pain, limitation of motion (due to avoidance of pain), and limitation of motion (due to dislocations and guarding to avoid dislocations) would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14.  Guarding, by definition, includes limitation of motion, whether by voluntary avoidance of pain or involuntary contraction by the muscles to avoid dislocation and pain.  

In this case, the right shoulder disability has been manifested by pain, and painful motion of the right shoulder, as well limitation of motion due to guarding (limiting motion to avoid pain or dislocations).  These are functional limitations that affect right shoulder motion (i.e., cause right shoulder limitation of motion), all of which are contemplated under the 40 percent rating under Diagnostic Code 5201, which the November 2016 Board decision found encompassed all the Veteran's right shoulder functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca.  To the extent that the Veteran has difficulties due to guarding of shoulder or arm movement, such guarding - the limitation of motion or attempt to protect the right shoulder by limiting shoulder movement to avoid pain or dislocation - is the same limitation of motion of the right shoulder that is already rated under Diagnostic Code 5201.  The November 2016 Board decision reflects that the 40 percent rating under Diagnostic Code 5201 was granted under the criteria that rates limitation of motion of the shoulder, which limitation of motion the Board found resulted from factors that included pain, guarding, and dislocations.  Rating the dislocations separately now, without consideration of the functional impact of right shoulder dislocations on right shoulder motion that has already been compensated under Diagnostic Code 5201, is entirely inconsistent with the Board's November 2016 findings and decision, and would clearly constitute pyramiding in violation of 38 C.F.R. § 4.14.  

A separate rating under Diagnostic Code 5202 based on a finding of guarding (which by medical definition is limitation of motion of the right shoulder) - separately from the rating for limitation of motion already rated under Diagnostic Code 5201 - would result in compensating the Veteran twice for the very same symptom or limitation of motion of the right shoulder, and would do so under different labels (once as "limitation of motion" and again as "guarding") that describe the very same limitation of motion.  This would compensate the Veteran twice for the same limitation of motion of the right shoulder that results from pain, guarding, and dislocations, constituting impermissible pyramiding under 38 C.F.R. § 4.14.  See 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5201; Lyles.

It would be pyramiding to assign a separate rating under Diagnostic Code 5202 for dislocation that results in symptoms of pain, weakness, and limitation of motion as these symptoms are based in part on joint rating (38 C.F.R. §§ 4.40, 4.45, Deluca) factors, which were fully contemplated and applied by the Board when assigning the higher 40 percent rating under Diagnostic Code 5201 - as limitation of motion due to factors of pain and weakness.  Rating the symptoms of shoulder weakness (causing limitation of motion) again now as dislocation under Diagnostic Code 5202 would compensate the Veteran twice for the same symptomology and functional limitation, as the 40 percent disability rating assigned under Diagnostic Code 5201 already encompasses all functional limitations and impairments of the right shoulder, to include painful motion and weakness due to painful dislocations.  See 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, DeLuca; see also Esteban, 6 Vet. App. at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  As the 40 percent rating assigned by the Board reflects increased compensation for the worsened right shoulder disability from the 20 percent rating the Veteran had prior to the Board's change of Diagnostic Code and grant of 40 percent rating in November 2016, the Veteran was not only rated, but was in fact compensated for, additional limitations of motion and function, including additional limitations due to dislocations, pain, and guarding.  See Lyles.  

For these reasons, a separate compensable rating under Diagnostic Code 5202 for impairment of the humerus related to the service-connected right shoulder disability is not appropriate because it would compensate the same symptoms and limitation of motion twice, violating the anti-pyramiding provisions of 38 C.F.R. § 4.14.  See 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5201. 

Consideration of Alternative Rating Criteria

While separate ratings are precluded due to pyramiding, the Board has additionally considered other potentially applicable alternative diagnostic codes to provide the Veteran with the most beneficial disability rating for the right shoulder disability.  The Board finds no basis to consider the criteria of Diagnostic Code 5200 because the weight of the evidence shows that the Veteran does not have ankylosis of scapulohumeral articulation.  

Under Diagnostic Code 5202, which pertains to impairment of the humerus, a 
30 percent disability rating is warranted when there is malunion of the humerus with marked deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with frequent episodes and guarding of all arm movements.  In this case, however, the right shoulder had been rated as 40 percent disabling under Diagnostic Code 5201 (the most favorable and applicable Diagnostic Code), which is higher than the 30 percent rating available under Diagnostic Code 5202 for malunion of the humerus or recurrent dislocation of the scapulohumeral joint.  In addition, the weight of the evidence does not reflect nonunion of the humerus of the right shoulder as required for a higher 50 percent rating under Diagnostic Code 5202.  See June 2016 VA examination report.  As such, the alternative use of Diagnostic Code 5202 would not produce a higher rating percentage than 40 percent.  38 C.F.R. § 4.71a. 

Further, there is no basis to consider Diagnostic Code 5051 because the record shows that the Veteran did not undergo right shoulder replacement surgery.  
38 C.F.R. § 4.71a.  

While the June 2016 VA examination report indicates that the Veteran has arthritis of the right shoulder, such arthritis does not warrant a separate rating because, to the extent that right shoulder arthritis causes pain, tenderness, stiffness, or limitation of motion due to pain, these symptoms have already been contemplated in the 
40 percent rating assigned under Diagnostic Code 5201, which fully contemplates arthritis and all related pain, stiffness, and limitation of motion due to pain and stiffness; therefore, an assignment of an additional rating (compensation) based on these same symptoms would constitute pyramiding.  See 38 C.F.R. § 4.14; Esteban, at 261-62; see also 38 C.F.R. §§  4.40, 4.45, 4.59, DeLuca.  In this case, the right shoulder disability has been rated as 40 percent disabling from April 9, 2010, which is higher than the 10 percent rating provided for noncompensable limitation of motion under Diagnostic Code 5003; therefore, a higher or separate rating for arthritis under Diagnostic Code 5003 is not legally possible.  


ORDER

A separate disability rating for the service-connected right shoulder disability under Diagnostic Code 5202, in addition to the 40 percent disability rating for right shoulder disability under Diagnostic Code 5201, is denied.  



REMAND

Separate Rating under Diagnostic Code 5301 to be Discontinued

The JMR did not disagree with the Board's use of Diagnostic Code 5201 to grant the maximum disability rating of 40 percent under 5201, but instead only raised the question of whether a separate (i.e., additional) disability rating under Diagnostic Code 5202 for the shoulder disability should have been discussed and addressed by the Board.  

The Board notes that the previous 20 percent rating under Diagnostic Code 5203 specifically included rating for shoulder dislocations - a rating that was properly discontinued when the 40 percent rating under Diagnostic Code 5201 was implemented for the period from 2010 (in the January 2017 rating decision), so as not to compensate the Veteran twice for the same symptoms or impairment - however, when implementing the November 2016 Board decision in the January 2017 rating decision, the RO failed to, likewise, discontinue the 10 percent rating under Diagnostic Code 5301.  Such omission constitutes error in judgment by VA that requires correction by discontinuance of separate rating under Diagnostic Code 5301.  See 38 U.S.C. § 3012(b)(10) (providing for discontinuance of VA compensation benefits where there is VA administrative error or VA error in judgment); 38 C.F.R. § 3.500(b)(2); VAOPGCPREC 2-90 (interpreting that a reduction or continuance of benefits based on an erroneous award will be made where there is VA administrative error or error in judgment, i.e., VA fails to properly interpret, understand, and follow existing VA instructions or regulatory or statutory requirements).  

As mentioned above in the procedural outline of this case, in July 2016 the RO granted a 10 percent rating under Diagnostic Code 5301 for "moderate" muscle disability (of Muscle Group I).  The July 2016 rating decision specifically provided this rating for affected upward rotation of scapula and elevation of the right arm above shoulder level.  The RO noted that "moderate" muscle disability encompasses lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles, consistent complaint of one or more of the cardinal signs and symptoms of muscle disability (loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the muscle.  The July 2016 RO rating decision to assign a separate 10 percent rating for muscle injury under Diagnostic Code 5301 (from November 23, 2015) rated primarily on limitation of motion (affected upward rotation of scapula and elevation of the arm above shoulder level). 

The JMR did not mention or acknowledge that the Veteran was in receipt of a 10 percent rating under Diagnostic Code 5301 for the affected right shoulder limitation of motion of upward rotation of scapula and elevation of the right arm above right shoulder level.  The parties to the JMR appear to have been unaware of the fact that VA had already granted a 10 percent rating for right shoulder disability under Diagnostic Code 5301 (effective from November 23, 2015).  The JMR indicates no recognition of the limitation of motion and functional impairment compensated by the 10 percent rating under Diagnostic Code 5301, including the fact that the 10 percent rating was provided for limitation of motion of the right shoulder.  

In this case, applying the anti-pyramiding principles for combined ratings at 38 C.F.R. § 4.14 to these ratings, the Board notes that the same right shoulder limitation of motion and function is already being compensated twice - both as a joint disability under Diagnostic Code 5201 and as a muscle disability under Diagnostic Code 5301, as both involve compensation for the overlapping limitation of motion of the right shoulder. 

Under Diagnostic Code 5301 for impairment of Muscle Group I, and pertinent in this case, a 10 percent rating is warranted for a moderate muscle injury.  38 C.F.R. 
§ 4.73, Diagnostic Code 5301.  The function of Muscle Group I is "upward rotation of scapula" and "elevation of arm above shoulder level" - shoulder motions at or above the shoulder level.  

Muscle group damage is categorized as mild, moderate, moderately severe, and/or severe, and rated accordingly.  38 C.F.R. § 4.56.  Disability of a muscle group is based on impaired joint motion and its ability to perform its full work.  Principal symptoms are weakness, fatigability, coordination, swelling, deformity, and atrophy.  The principal factors of muscle rating include impairment of delicate coordination, strength of scar bound muscles, and lowering of fatigue threshold.  
38 C.F.R. §§ 4.47, 4.48, 4.49, 4.50, 4.51, 4.54 (2017).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

For the period from November 23, 2015, service connection is in effect for two disabilities that affect the same right shoulder function (motion), such that the Veteran has been and is being compensated twice for the same right shoulder limitation of motion and function.  The Veteran is being compensated once for residuals of right shoulder injury that include limitation of motion to 25 degrees from the side, including due to pain, dislocations, and weakness, decreased strength, decreased activity, and limited ability to lift heavy items and/or perform repetitive tasks, and other orthopedic factors that limit function (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), rated 40 percent disabling from April 9, 2010 under Diagnostic Code 5201.  The Veteran is being compensated a second time for the same limitation of motion, which has been separately rated as trapezoid dysfunction, rated as 10 percent from November 23, 2015 under Diagnostic Code 5301 (muscle dysfunction that acts on the right shoulder joint), for overlapping limitation of motion of the right shoulder of upward rotation of scapula and elevation of the arm above shoulder level, including due to muscle-disability related findings of cardinal signs and symptoms such as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  See Lyles (holding that 38 C.F.R. § 4.14 prohibits compensating a veteran twice for the same symptoms or functional impairment).  

The July 2016 RO rating decision to assign a separate 10 percent rating for muscle injury under Diagnostic Code 5301 (from November 23, 2015) rated based primarily on limitation of motion, as Muscle Group I affects shoulder motions of upward rotation of scapula and elevation of the arm above shoulder level.  In this case, because the 10 percent rating under Diagnostic Code 5301 encompassed primarily limitation of motion, and not dislocations, which had been rated since 1992 under Diagnostic Code 5203, to maintain a separate rating under Diagnostic Code 5301 following the implementation of the Board's November 2016 decision granting a 40 percent rating (compensation) for the same and even more encompassing limitation of motion of the right shoulder under the 40 percent rating criteria under Diagnostic Code 5201 (which was granted for all right shoulder disability) would constitute pyramiding because it would be compensating (paying monetary benefits) twice to the Veteran for the same right shoulder limitation of motion and function (of upward rotation of scapula and elevation of the arm above shoulder level).  See 38 C.F.R. § 4.14; Lyles. 

Because the 10 percent rating under Diagnostic Code 5301 was granted for limitation of motion of the right shoulder, namely, affected upward rotation of scapula and elevation of the arm above shoulder level, such rating cannot be maintained following implementation of the Board's November 2016 decision providing a 40 percent disability rating for this limitation of motion.  Because the November 2016 Board decision provided compensation for additional limitation of motion and function to the extent of maximum limitation of shoulder motion for the 40 percent rating under Diagnostic Code 5201, this compensation and higher rating includes the lesser included limitation of motion of upward rotation of scapula and elevation of the arm above shoulder level that was compensated by the 10 percent rating under Diagnostic Code 5301.  

It follows then that, in order to avoid pyramiding (38 C.F.R. § 4.14) when implementing the Board's November 2016 decision, when in January 2017 the RO implemented the November 2016 Board decision to grant the Veteran the maximum 40 percent rating under Diagnostic Code 5201, the RO should have, but failed to, apply the anti-pyramiding principles at 38 C.F.R. § 4.14.  Had the RO in January 2017 applied the anti-pyramiding principles, the RO necessarily would have discontinued the less favorable 10 percent rating under Diagnostic Code 5301, just as the RO (in January 2017) properly discontinued the rating under Diagnostic Code 5203 when implementing the Board's decision.  Such omission constitutes error in judgment by VA that requires correction by discontinuance of separate rating under Diagnostic Code 5301.  See 38 U.S.C. § 3012(b)(10) (providing for discontinuance of VA compensation benefits where there is VA administrative error or VA error in judgment); 38 C.F.R. § 3.500(b)(2); VAOPGCPREC 2-90 (interpreting that a reduction or continuance of benefits based on an erroneous award will be made where there is VA administrative error or error in judgment, i.e., VA fails to properly interpret, understand, and follow existing VA instructions or regulatory or statutory requirements).

The July 2016 rating decision assigned a separate 10 percent rating from November 23, 2015 for right shoulder trapezoid dysfunction under Diagnostic Code 5301 (muscle dysfunction that acts on a joint).  The same right shoulder disability has already been rated by the Board for limitation of motion under Diagnostic Code 5201, which encompasses all the symptoms, limitation of motion, and functional impairment of the right shoulder disability, especially and explicitly including limitation of motion, to include limitation of elevation to 25 degrees from the side.  The Board's November 2016 finding of limitation of right shoulder limitation of motion to 25 degrees from the side - which necessarily precludes limitation of motion to the extent of 25 degrees and higher, all the way up to full shoulder motions (see Plate I, 38 C.F.R. § 4.71a, showing normal shoulder external rotation is to 90 degrees, normal shoulder forward flexion is to 180 degrees, and normal shoulder abduction is to 180 degrees).  For this reason, the 40 percent rating (and compensation) under Diagnostic Code 5201 necessarily encompasses the lesser included limitation of motion of upward rotation of scapula and elevation of the arm above shoulder level that was compensated by the 10 percent rating under Diagnostic Code 5301.    

The functional impairment recognized by the separate 10 percent disability rating assigned for a moderate muscle disability under Diagnostic Code 5301, which rates impaired joint motion and its ability to perform its full work, has already been recognized in the maximum 40 percent schedular disability rating under Diagnostic Code 5201 (the most applicable and favorable Diagnostic Code), which specifically contemplates limitation of motion and joint function as it limits motion due to orthopedic factors such as painful motion, weakness, stiffness, and fatigability that are part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca.  As such, separate ratings under Diagnostic Code 5201 (limitation of motion) and Diagnostic Code 5301 (muscle dysfunction that acts on a joint) constitutes impermissible ratings for duplicative or overlapping symptomatology from November 23, 2015, in violation of 38 C.F.R. § 4.14. 

In the January 2017 RO rating decision implementing the Board's grant of 40 percent rating under Diagnostic Code 5201, by not discontinuing the 10 percent rating under Diagnostic Code 5301, for the period from November 23, 2015, the RO in effect pyramided (compensated the Veteran twice) for the same right shoulder limitations of motion, in violation of 38 C.F.R. § 4.14.  The disabilities of residuals of right shoulder injury, rated 40 percent disabling from April 9, 2010 under Diagnostic Code 5201 (rating on joint limitation of motion including limitation due to orthopedic factors) and trapezoid dysfunction, rated as 10 percent from November 23, 2015 under Diagnostic Code 5301 (muscle dysfunction that acts on a joint), resulted in separate ratings for overlapping disability symptoms and impairment of limitation of motion, including limitation of motion due to pain, dislocations, cardinal signs and symptoms, and orthopedic limiting factors outlined above.  Such omission constitutes error in judgment by VA that requires correction by discontinuance of separate rating under Diagnostic Code 5301.  See 38 U.S.C. § 3012(b)(10); 38 C.F.R. § 3.500(b)(2); VAOPGCPREC 2-90 (stating that VA error in judgment includes where VA fails to properly interpret, understand, and follow existing VA instructions or regulatory or statutory requirements).

For these reasons, in order to avoid further pyramiding (compensating twice for the same disability of limitation of motion of the right shoulder), the Board now directs the RO, upon implementation of this Board decision, to discontinue the separate 10 percent rating under Diagnostic Code 5301.  The Board does so exercising its jurisdiction to oversee implementation of its prior November 2016 decision by deciding "all questions of law and fact necessary to a decision" in this case.  
38 U.S.C.A. §§ 511, 7104.  The January 2017 RO rating decision (effectuating the November 2016 Board decision with all necessary implications and ancillary questions) did not independently decide any questions of fact or law that can be appealed.  38 U.S.C.A. §§ 511, 7104, 7105 (2012); 38 C.F.R. §§ 20.1100, 20.1104 (2017).  The question of whether the January 2017 rating decision fully implemented the Board's November 2016 decision when it did not discontinue the 10 percent rating under Diagnostic Code 5301 so as to avoid pyramiding is an ancillary question encompassed in the Board's November 2016 decision.  Discontinuance of separate rating under Diagnostic Code 5301 is within the Board's jurisdiction to direct now (see 38 U.S.C. § 7104 (the Board has the authority "to decide all questions in a matter"), is within the RO's authority to fully implement the Board decision (see 38 U.S.C. § 511 (VA Secretary shall decide all questions of law and fact necessary to a decision), and is a necessary action to correct VA judgment error that resulted in pyramiding of compensation in this case (see 38 U.S.C. § 3012(b)(10); 38 C.F.R. § 3.500(b)(2); VAOPGCPREC 2-90)). 

In this case, the JMR has raised the question of whether the 40 percent rating granted to the Veteran by the Board in November 2016 rates all right shoulder disability, or whether separate ratings for right shoulder disability are available.  By doing so, the JMR has invited the Board to examine the findings that lead to the 40 percent rating in order to understand and explain whether separate ratings are appropriate, and to examine what right shoulder disabilities have been rated and compensated, in order to consider and explain whether a separate disability rating was appropriate.  Such separate rating question necessarily encompasses examination of current compensation, use of Diagnostic Codes, and whether the Veteran is compensated properly.  

In this case, the Board is exercising its ongoing jurisdiction to correct obvious VA error in judgment in providing compensation twice for the same right shoulder disability, pyramiding that was discovered upon careful reexamination of the November 2016 Board decision grant of increased rating and implementation of that rating, RO adjudications of right shoulder disability during the pendency of this appeal (July 2016) for higher disability rating for right shoulder disability that has been pending since April 9, 2010, and RO implementation of the Board's decision (January 2017 decision).  Such question of proper compensation, which includes the question of pyramiding under the provisions of 38 C.F.R. § 4.14, is a part of any open rating question, especially the question raised before the Court in the JMR in this case as to whether a separate rating other than the 40 percent rating under Diagnostic Code 5201 is appropriate.  38 C.F.R. § 4.14.  In this decision, the Board has exercised its jurisdiction to answer all those raised questions regarding the appropriateness of a separate rating, including the specifically raised question as to appropriateness of separate rating under Diagnostic Code 5202.  

SMC based on Aid and Attendance 

Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a) (2017).  38 U.S.C. § 1114(l) (2012); 38 C.F.R. § 3.350(b)(3) (2017).

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. 
§ 3.352(a) (2017).

At the July 2016 Board hearing, the Veteran testified to needing his wife's help to shower and shave.  A January 2016 letter reflects that a nurse noted that the Veteran needed assistance removing his jacket.  Accordingly, on remand the AOJ should afford the Veteran a VA examination to help address whether he is in need of aid and attendance as a result of service-connected disabilities.  

Accordingly, the issue of SMC based on aid and attendance is REMANDED for the following action:

1.  The RO should finish implementing the November 2016 Board decision by discontinuing the separate 10 percent rating under Diagnostic Code 5301 for trapezoid dysfunction associated with recurrent dislocation of the right shoulder (as this rating now constitutes pyramiding in violation of 38 C.F.R. § 4.14).

2.   Schedule a VA examination(s) for aid and attendance.  Ask the examiner to opine as to whether the Veteran's service-connected disabilities cause him to be in need of the regular aid and attendance of another person.  The service-connected disabilities are major depressive disorder, residuals of right shoulder injury, left shoulder strain, cervical strain, right hand carpal tunnel syndrome, and tension headaches.

3.  After the above development has been completed, adjudicate the appeal for SMC for aid and attendance.  If the benefits sought remain denied, provide the Veteran and representative with a statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that  are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 





______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


